DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Action is responsive to: the Application as filed 5/15/2020, as a reissue application of US Pat 9,974,034 B2 to Sagfors et al., issued 5/15/2018 from US Pat App. Ser. No. 14/055,373, filed 10/16/2013 based on PCT/SE2008/051469, and the Response of 6/20/2022.
	US Pat 9,974,034 issued with claims 1-22, with claims 1, 7, 12, and 18 being independent. In the instant reissue Application, Patent Owner amends claims 1, 7, 12, and 18, and further adds new claims 23-70, wherein claims 39, 47, 55, and 63 are independent. Claims 1-70 are pending and rejected below.

	This action is Final.



Reissue and Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,974,034 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	The Examiner has determined that there are no other pending reissue Applications for the instant ‘034 Patent. The Examiner has determined further that there are no pending reexaminations or post-grant proceedings before the Patent Trial and Appeal Board, or any interferences. The Examiner has determined that there is no open litigation with regards to the ‘034 Patent.






Reissue Declaration
	The Declaration filed 7/2/2020 is objected to for the following reasons:
The Declaration of 7/2/2020 states that the Applicant filed the present reissue to broaden issued independent claims 1, 7, 12, and 18. However, the Declaration lacks an error statement which is relied upon to support the reissue application and that specifies the error in the underlying Patent which makes it wholly or partially inoperative or invalid. MPEP 1414.01, 37 CFR 1.175(a).

Claim Rejections - 35 USC § 251
Claims 1-70 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 39-70 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by 3GPP TS 36.300 v8.3.0, “Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall Description; Stage 2 (Release 8)”, published 12/2007 (hereinafter “TS 36.600”), which incorporates 3GPP TS 36.331 v8.0.0, “Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC) protocol specification (Release 8)”, published 12/2007 (hereinafter “TS 36.331”)(see TS 36.300 at Sec. 2 incorporating the document).
As to claim 39, TS 36.300 discloses
A method in a radio base station for activating a radio resource reconfiguration in a User Equipment (UE) and in the radio base station, wherein the UE being subject to the reconfiguration is identifiable by a first UE identity, and wherein the method comprises:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the eNB. TS 36.300 at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
sending a reconfiguration message indicating a new configuration to be used by the UE, wherein the reconfiguration message includes a second UE identity for the UE and the second UE identity is associated with the new configuration, and wherein the reconfiguration message comprises a request for the UE to perform a UE initiated procedure associated with the reconfiguration;
TS 36.300 discloses that during handover a target eNB (here the claimed base station) may send an RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration.
This reads as the message comprising a request to perform a UE-initiated procedure, namely Random Access, as the message forces this process to occur. Id at Sec. 10.1.2.1.1 step 9.
activating the new configuration;
TS 36.300 discloses that the eNB utilizes the configuration to communicate further with the UE. TS 36.300 at Sec. 7.1. This is read as activating the new configuration.
detecting the UE has initiated the UE initiated procedure associated with the reconfiguration; and
determining that the UE is ready to use the new configuration based on detecting that the UE has initiated the UE initiated procedure associated with the reconfiguration,
The target eNB inherently detects that Random Access has been initiated by the UE as it receives a request from the UE for such access. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1, noting that the eNB responds specifically to the request by the UE on RACH in the uplink. This reads as determining that the UE is ready to use the configuration, as the UE is using the configuration (signaling bearers etc) to establish access to the eNB and the eNB responds to the UE using the new RNTI and bearers.
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTID; and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.

Further as to claim 40,
wherein the UE initiated procedure is a Random Access procedure.
As noted above as to claim 39, the UE-initiated procedure is a Random Access procedure.
Further as to claim 41,
further comprising allocating to the UE a contention free resource for a Random Access attempt associated with the reconfiguration.
TS 36.300 discloses that the RA procedure may be contention-free, which includes allocating a contention-free resource (namely a RA preamble) with the reconfiguration. TS 36.300 at Sec. 10.1.5.2.
Further as to claim 42,
wherein sending the reconfiguration message comprises sending a radio resource control (RRC) message comprising the reconfiguration message.
As noted above as to claim 39, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.
Further as to claim 43,
wherein determining that the UE is ready to use the new configuration comprises determining that the UE is ready to receive information according to the new configuration, and further comprising transmitting information to the UE according to the new configuration.
TS 36.300 discloses that the eNB transmits information to the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 44,
wherein determining that the UE is ready to use the new configuration comprises determining that the UE is ready to transmit information according to the new configuration, and further comprising receiving information from the UE according to the new configuration.
TS 36.300 discloses that the eNB receives information from the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 45,
further comprising receiving a Radio Resource Control (RRC) reconfiguration complete message from the UE.
As noted above as to claim 39, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, which demonstrates that the reconfiguration is complete and thus reads a RRC reconfiguration complete message. TS 36.300 at Sec. 10.1.2.1.1 at step 11. See also TS 36.331 which states that when the UE receives an RRC reconfiguration message, eventually the UE provisions a RRC reconfiguration complete message. TS 36.331 at Sec. 5.2.5. This can occur after contention resolution (that is, after Random Access has been successful). Id. at Sec. 5.1.2.
Further as to claim 46,
wherein receiving the RRC reconfiguration complete message comprises receiving the RRC reconfiguration complete message from the UE according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the eNB receiving it according to the new configuration. 


As to claim 47, TS 36.300 discloses
A method in a User Equipment (UE) for activating a radio resource reconfiguration in the UE, wherein the UE is identifiable by a first UE identity, and wherein the method comprises:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the eNB. TS 36.300 at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
receiving, from a radio base station, a reconfiguration message indicating a new configuration to be used by the UE, wherein the reconfiguration message includes a second UE identity for the UE and the second UE identity is associated with the new configuration, and wherein the reconfiguration message comprises a request for the UE to perform a UE initiated procedure associated with the reconfiguration;
TS 36.300 discloses that during handover a target eNB (here the claimed base station) may send, and the UE receives, a RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration.
This reads as the message comprising a request to perform a UE-initiated procedure, namely Random Access, as the message forces this process to occur. Id at Sec. 10.1.2.1.1 step 9.
activating the new configuration; and
TS 36.300 discloses that the UE utilizes the configuration to communicate further with the eNB. TS 36.300 at Sec. 7.1. This is read as activating the new configuration.
indicating to the radio base station that the UE is identifiable by the second UE identity by initiating the UE initiated procedure associated with the reconfiguration;
The target eNB determines that Random Access has been initiated by the UE as it receives a request from the UE for such access. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1, noting that the eNB responds specifically to the request by the UE on RACH in the uplink. This reads as indicating to the eNB that it is identifiable by the new configuration, as the UE is using the configuration (signaling bearers etc) to establish access to the eNB and the eNB responds to the UE using the new RNTI and bearers.
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTID; and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.

Further as to claim 48,
wherein:
the UE initiated procedure comprises a Random Access procedure; and
indicating to the radio base station comprises indicating to the radio base station that the UE is identifiable by the second UE identity by initiating the Random Access procedure.
As noted above as to claim 47, the UE-initiated procedure is a Random Access procedure that is initiated by the UE.
Further as to claim 49,
wherein initiating the Random Access procedure comprises initiating the Random Access procedure using a contention free resource allocated by the radio base station for a Random Access attempt associated with the reconfiguration.
TS 36.300 discloses that the RA procedure may be contention-free, which includes allocating a contention-free resource (namely a RA preamble) with the reconfiguration from the eNB. TS 36.300 at Sec. 10.1.5.2.
Further as to claim 50,
wherein receiving the reconfiguration message comprises receiving a radio resource control (RRC) message comprising the reconfiguration message.
As noted above as to claim 47, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover, and the UE receives the message. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.
Further as to claim 51,
further comprising transmitting information to the radio base station according to the new configuration.
TS 36.300 discloses that the UE transmits information to the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 52,
further comprising receiving information from the radio base station according to the new configuration.
TS 36.300 discloses that the UE receives information from the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 53,
further comprising transmitting a Radio Resource Control (RRC) reconfiguration complete message to the radio base station.
As noted above as to claim 47, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, which demonstrates that the reconfiguration is complete and thus reads a RRC reconfiguration complete message. TS 36.300 at Sec. 10.1.2.1.1 at step 11. See also TS 36.331 which states that when the UE receives an RRC reconfiguration message, eventually the UE provisions a RRC reconfiguration complete message. TS 36.331 at Sec. 5.2.5. This can occur after contention resolution (that is, after Random Access has been successful). Id. at Sec. 5.1.2.
Further as to claim 54,
wherein transmitting the RRC reconfiguration complete message comprises transmitting the RRC reconfiguration complete message to the radio base station according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the UE transmitting it according to the new configuration. 



As to claim 55, TS 36.300 discloses
A radio base station for activating a radio resource reconfiguration in a User Equipment (UE) and in the radio base station, wherein the UE being subject to the reconfiguration is identifiable by a first UE identity, the radio base station comprising:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the eNB. TS 36.300 at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
a transmitter configured for sending a reconfiguration message indicating a new configuration to be used by the UE, wherein the reconfiguration message comprises a second UE identity for the UE and the second UE identity is associated with the new configuration, and wherein the reconfiguration message comprises a request for the UE to perform a UE initiated procedure associated with the reconfiguration;
TS 36.300 discloses that the eNB comprises a transmitter. TS 36.300 at Sec. 22.1. TS 36.300 further discloses that during handover a target eNB (here the claimed base station) may send an RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration.
This reads as the message comprising a request to perform a UE-initiated procedure, namely Random Access, as the message forces this process to occur. Id at Sec. 10.1.2.1.1 step 9.
a processing circuit configured for activating the new configuration;
TS 36.300 discloses that the eNB utilizes the configuration to communicate further with the UE. TS 36.300 at Sec. 7.1. This is read as activating the new configuration. TS 36.300 discloses that the eNB is run by processing, i.e. a processor. Id. at E.2.2
a receiver configured for detecting that the UE has initiated the UE initiated procedure associated with the reconfiguration; and
the processing circuit further configured for determining that the UE is ready to use the new configuration based on the receiver detecting that the UE has initiated the UE initiated procedure;
The target eNB inherently detects that Random Access has been initiated by the UE as it receives a request from the UE for such access. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1, noting that the eNB responds specifically to the request by the UE on RACH in the uplink. The eNB inherently performs this with a receiving means, see also Id. at Sec. 5.2.7.3 which refers to receiving at the eNB.
 This reads as determining/processing that the UE is ready to use the configuration, as the UE is using the configuration (signaling bearers etc) to establish access to the eNB and the eNB responds to the UE using the new RNTI and bearers. 
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTID; and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.
Further as to claim 56,
wherein the UE initiated procedure is a Random Access procedure.
As noted above as to claim 39, the UE-initiated procedure is a Random Access procedure.
Further as to claim 57,
wherein the transmitter is further configured to allocate to the UE a contention free resource for a Random Access attempt associated with the reconfiguration.
TS 36.300 discloses that the RA procedure may be contention-free, which includes allocating a contention-free resource (namely a RA preamble) with the reconfiguration. TS 36.300 at Sec. 10.1.5.2.
Further as to claim 58,
wherein the transmitter is further configured for sending the reconfiguration message by sending a radio resource control (RRC) message comprising the reconfiguration message.
As noted above as to claim 39, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.

Further as to claim 59,
the processing circuit is further configured for determining that the UE is ready to use the new configuration by determining that the UE is ready to receive information according to the new configuration, and
the transmitter is further configured for transmitting information from the UE according to the new configuration.
TS 36.300 discloses that the eNB transmits information to the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 60,
the processing circuit is further configured for determining that the UE is ready to use the new configuration by determining that the UE is ready to transmit information according to the new configuration; and
the receiver is further configured for receiving information to the UE according to the new configuration.
TS 36.300 discloses that the eNB receives information from the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 

Further as to claim 61,
where the receiver is further configured for receiving a Radio Resource Control (RRC) reconfiguration complete message from the UE.
As noted above as to claim 39, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, which demonstrates that the reconfiguration is complete and thus reads a RRC reconfiguration complete message. TS 36.300 at Sec. 10.1.2.1.1 at step 11. See also TS 36.331 which states that when the UE receives an RRC reconfiguration message, eventually the UE provisions a RRC reconfiguration complete message. TS 36.331 at Sec. 5.2.5. This can occur after contention resolution (that is, after Random Access has been successful). Id. at Sec. 5.1.2.
Further as to claim 62,
wherein the receiver is further configured to receive the RRC reconfiguration complete message by receiving the RRC reconfiguration complete message from the UE according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the eNB receiving it according to the new configuration. 

As to claim 63, TS 36.300 discloses
A User Equipment (UE) for activating a radio resource reconfiguration in the UE, wherein the UE is identifiable by a first UE identity, the UE comprising:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the eNB. TS 36.300 at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
a receiver configured for receiving, from a radio base station, a reconfiguration message indicating a new configuration to be used by the UE, wherein the reconfiguration message includes a second UE identity for the UE and the second UE identity is associated with the new configuration, and wherein the reconfiguration message comprises a request for the UE to perform a UE initiated procedure associated with the reconfiguration;
TS 36.300 discloses that during handover a target eNB (here the claimed base station) may send, and the UE receives, a RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration. This inherently occurs via receiving means in the UE.
This reads as the message comprising a request to perform a UE-initiated procedure, namely Random Access, as the message forces this process to occur. Id at Sec. 10.1.2.1.1 step 9.
a processing circuit configured for activating the new configuration; and
TS 36.300 discloses that the UE utilizes the configuration to communicate further with the eNB. TS 36.300 at Sec. 7.1. This is read as activating the new configuration. This inherently occurs using processing means. See also Id. at Sec. F.2 which mentions processing load in the UE.
a transmitter configured for indicating to the radio base station that the UE is identifiable by the second UE identity by initiating the UE initiated procedure associated with the reconfiguration;
The target eNB determines that Random Access has been initiated by the UE as it receives a request from the UE for such access. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1, noting that the eNB responds specifically to the request by the UE on RACH in the uplink. This reads as indicating to the eNB that it is identifiable by the new configuration, as the UE is using the configuration (signaling bearers etc) to establish access to the eNB and the eNB responds to the UE using the new RNTI and bearers. This inherently occurs via a transmitter. See also Id. at Sec. 5.2.1 showing a transmitter scheme for communication.
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTI); and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.

Further as to claim 64,
wherein:
the UE initiated procedure comprises a Random Access procedure; and
the transmitter is further configured for indicating to the radio base station that the UE is identifiable by the second UE identity by initiating the Random Access procedure.
As noted above as to claim 47, the UE-initiated procedure is a Random Access procedure that is initiated by the UE.
Further as to claim 65,
wherein the transmitter is further configured for initiating the Random Access procedure using a contention free resource allocated by the radio base station for a Random Access attempt associated with the reconfiguration.
TS 36.300 discloses that the RA procedure may be contention-free, which includes allocating a contention-free resource (namely a RA preamble) with the reconfiguration from the eNB. TS 36.300 at Sec. 10.1.5.2.
Further as to claim 66,
wherein the receiver is further configured for receiving the reconfiguration message by receiving a radio resource control (RRC) message comprising the reconfiguration message.
As noted above as to claim 63, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover, and the UE receives the message. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.
Further as to claim 67,
wherein the transmitter is further configured for transmitting information to the radio base station according to the new configuration.
TS 36.300 discloses that the UE transmits information to the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 68,
wherein the receiver is further configured for receiving information from the radio base station according to the new configuration.
TS 36.300 discloses that the UE receives information from the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 69,
wherein the transmitter is further configured for transmitting a Radio Resource Control (RRC) reconfiguration complete message to the radio base station.
As noted above as to claim 47, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, which demonstrates that the reconfiguration is complete and thus reads a RRC reconfiguration complete message. TS 36.300 at Sec. 10.1.2.1.1 at step 11. See also TS 36.331 which states that when the UE receives an RRC reconfiguration message, eventually the UE provisions a RRC reconfiguration complete message. TS 36.331 at Sec. 5.2.5. This can occur after contention resolution (that is, after Random Access has been successful). Id. at Sec. 5.1.2.
Further as to claim 70,
wherein the transmitter is further configured for transmitting the RRC reconfiguration complete message to the radio base station according to the new configuration. 
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the UE transmitting it according to the new configuration. 

Allowable Subject Matter
Claims 1-38 would be allowable upon the provisioning of a proper Reissue Declaration to overcome the rejection of claims under 35 USC 251, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 7, 12, and 18 teach towards a BS and UE and methods within such comprising provisioning/receiving a reconfiguration message indicating a new UE configuration including a new UE RNTI associated with the new configuration, activating the new configuration, and indicating to the BS that the UE is identifiable by the new RNTI and able to use the new configuration for communicating with the BS, and the old RNTI for the UE is associated with an old configuration with the BS.
The prior art teaches a similar system as to two base stations (i.e. handover), however claims 1, 7, 12, and 18 have been amended as to a single BS entity. Claims 2-6, 8-11, 13-17, and 19-38 are allowable based on a dependence on claims 1, 7, 12, and 18.

Response to Arguments
Patent Owner provides arguments in pp. 21-85 of his Amendment. Notably, pp. 79-85 are towards the previous Rejection, as pp. 22-79 provision detailed support for claim changes in the instant Disclosure, which the Examiner appreciates.
As to the Declaration (p. 79 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
Patent Owner asserts that the error statement as to claims 7 and 18 is sufficient to support reissue, and that Applicant need only cite to one error to do so. MPEP 1414(II), citing 35 USC 251. However, the Examiner notes here that the Declaration of 7/2/2020 does not include any error statement as to any claim, instead merely stating an intent to broaden certain claims and identification of claim terms intended to be changed. No error is disclosed.
As to the rejection under 35 USC 251 (Recapture, pp. 79-81 of Remarks), the rejection is withdrawn in light of the amendment to claims 1, 12, and 18 above.
As to the rejection of claims 39-70 under 35 USC 102 (pp. 81-83 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
Patent Owner argues here that the claims’ requirement that the sending of a reconfiguration message include a request to perform a UE initiated procedure distinguishes over the 3GPP reference(s). The Examiner disagrees, noting that the Base Station’s sending of a reconfiguration message forces a Random Access procedure at the UE. TS 36.300 at Sec. 10.1.2.1.1 step 9. It is noted that the reconfiguration message further includes an expiry time for the UE RACH preamble, giving the UE only a certain short period in which to perform Random Access in order for the handover to be successful. Id. at step 6. 
As to the rejection of claims 1-38 under 35 USC 103 (pp. 83-85 of Remarks), the rejection is withdrawn in light of the amendment to claims 1, 12, and 18 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992